Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 ShaQuita Shaw, Appellant                              Appeal from the 5th District Court of Bowie
                                                       County, Texas (Tr. Ct. No. 15F0365-005).
 No. 06-19-00079-CR         v.                         Memorandum Opinion delivered by Justice
                                                       Stevens, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, ShaQuita Shaw, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED JUNE 4, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk